 LIEN CHEMICAL COMPANYLien Chemical Company and Chicago JourneymenPlumbers' Local Union 130, U.A., AFL-CIO. Cases13-CA 15560, 13-CA 15939, and 13-CA-16238March 23, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn August 25, 1978, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3.I Respondent contends that the Administrative Law Judge's interpretationof the evidence and his credibility findings showed bias and prejudice againstRespondent. Upon careful examination of the Administrative Law Judge'sDecision and the entire record, we are satisfied that the contentions of Re-spondent in this regard are without merit.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.3 Striking employee Earl Heitz was unlawfully discharged on October 29.1976, while engaged in protected strike-related activity. Subsequently, onJanuary 26, 1977. the Union made an unconditional offer to return to workon behalf of the striking employees, including Heitz. Respondent unlawfullyrejected this offer. In his proposed remedy and recommended Order. theAdministrative Law Judge directs Respondent to offer immediate and fullreinstatement to the strikers, with backpay to be computed from January 26,1977, the date of the employees' unlawfully rejected offer to return to work.In this regard. the Administrative Law Judge specifically recommends thatHeitz' backpay be computed from January 26. 1977, rather than from Octo-ber 29, 1976. the date of his unlawful discharge. However, subsequent to theissuance of the Administrative Law Judge's Decision in this case, the Boardissued its decision in Abilities & Goodwill, Inc., 241 NLRB 27 (1979) (Mem-bers Penello and Murphy dissenting), in which it overruled established prec-edent regarding this aspect of backpay computation, and held instead thatunlawfully discharged strikers would be entitled to reinstatement with back-pay computed from the date of their unlawful discharges rather than fromthe date of their unconditional offers to return to work. Accordingly. theAdministrative Law Judge's proposed remedy and recommended Order aremodified herein to direct that backpay for Heitz be computed from October29, 1976, the date of his unlawful discharge, rather than from January 26.1977, the date of the unconditional offer to return to work.Member Murphy. however, as discussed in the dissenting opinion in Abilities & Goodwill, Inc., supra, would not grant backpay to Heitz from the dateof his unlawful discharge, but would find any backpay obligation of Respon-dent to Heitz to commence only from the date of the unconditional offer toreturn to work.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, LienChemical Company, Franklin Park, Illinois, its offi-cers, agents, successors, and assigns. shall take the ac-tion set forth in the said recommended Order, as somodified:1. Substitute the following two paragraphs forparagraph 2(a), and renumber the subsequent para-graphs accordingly:"(a) Offer to Earl Heitz reinstatement to his formerjob or to a substantially equivalent position if his jobno longer exists, without prejudice to his seniorityand other rights and privileges, dismissing, if neces-sary to effectuate such reinstatement, any personhired since the beginning of the strike on June 17,1976. In addition, Respondent shall make him whole,in the manner set forth in the section of this Decisionentitled 'The Remedy,' for any loss of pay he mayhave suffered since October 29, 1976. as a result of thediscrimination against him."(b) Offer to all employees listed in Appendix A.except Earl Heitz, who is separately provided for inparagraph 2(a) above, reinstatement to their formerjobs or to substantially equivalent positions if theirjobs no longer exist, without prejudice to their senior-ity and other rights and privileges, dismissing, if nec-essary to effectuate such reinstatement, any personhired since the beginning of the strike on June 17,1976. In addition, Respondent shall make all of theseemployees whole, as set forth in the section of thisDecision entitled 'The Remedy,' for any loss of paythey may have suffered since January 26, 1977, as aresult of the discrimination against them.2. Substitute the attached Appendix B for that ofthe Administrative Law Judge.APPENDIX BNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONA LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse or fail to furnish ChicagoJourneymen Plumbers' Local Union 130, U.A.,AFL CIO, any route and pricing information,payroll records, documentation of our financialstatus, data related to our timestudy, or anyother relevant information necessary for theUnion to bargain effectively.WE WILL NOT refuse to permit the Union toconduct timestudies.241 NLRB No. 67403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT renege on retroactive wageagreements.WE WILL NOT take or threaten to take reprisalsagainst employees for engaging in protected con-certed activities.WE WILL NOT discharge employees for unionreasons or for engaging in protected concertedactivities.WE wIL.L NOT refuse and fail to reinstate un-fair labor practice strikers.WE WILL. NOT in any other manner refuse tobargain in good faith with the Union, or other-wise interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Earl Heitz full and immediatereinstatement to his former position or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother privileges previously enjoyed, and WEWILL pay Earl Heitz for the wages he has lostsince October 29, 1976, the date of his unlawfuldischarge, with interest.WE WIL. offer full and immediate reinstate-ment to all other employees who went out onstrike, and WE WILL pay each of them the wagesthey have lost since January 26, 1977, with inter-est, as a result of our unlawful refusal to reinstatethem upon their request.WE WILI. furnish the Union the names and lo-cations of all customer stops on each route, thedistance between each stop on each route, thenumber of units on each stop, the names ofwhich stops have Blu-Clien, payroll records,documentation as to our financial status, alltimestudy data, and all other relevant informa-tion requested by the Union that is necessary forthe Union to bargain effectively and intelligentlyon contract terms.WE WILL permit the Union to conduct time-studies.LIEN CHEMICAL COMPANYDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthis matter opened on July 25, 1977, and closed on August3, 1977, upon an amended consolidated complaint issuedby the General Counsel and answers filed by Respondent.No jurisdictional issues are raised, and the parties agreethat Respondent Lien is an employer within Section 2(6)and (7) of the Act and that the Union (appearing in thecaption) is a labor organization within Section 2(5) of theAct.Upon the entire record in the case,' including observationof witnesses and consideration of briefs. I make the follow-ing:FINDINGS OF FACTThe Unfair Labor PracticesRespondent services and cleans restroom facilities in itsbusiness of restroom sanitation and pest control. Respon-dent and the Union have had a 20-year bargaining history,covering all routemen or servicemen at the Company's fa-cility at Franklin Park. Illinois, and their most recent con-tract ran from November 1, 1974, to October 31, 1975. Theparties began negotiations for a new contract on October 9,1975; some 30 sessions were held, but no agreement wasreached. This case involves allegations, in part, that Re-spondent violated Section 8(aX5) by failing to furnish cer-tain information requested by the Union to bargain "effec-tively and intelligently" and that Respondent violatedSection 8(a)(1) and (3) by discharging Earl Heitz and byrejecting the offer of striking employees to return to work,the strike having been allegedly "caused and/or prolonged"by Respondent's unfair labor practices.The basic function of a routeman is to clean sinks, uri-nals, and toilet bowls at customer facilities called "stops."Each individual sink, urinal, or toilet bowl is termed a "fix-ture." The customer is billed according to the number ofpricing "units" serviced by routemen. While a large "Brad-ley" sink which accommodates several people at one time isa single "fixture," it is treated as several "units" for cus-tomer billing purposes. Some customers pay an additionalfee for the installation and servicing of a "Blu-Clien" ser-vice which dispenses a blue chemical detergent into a toiletbowl. Some customers also pay an additional fee for theinstallation and servicing of air freshener services.The individual routemen have service routes of variedlengths. These routes also differ in the number of customerstops, the number of units per stop, and the distances be-tween stops. Routemen constitute the majority of the unitemployees, and there were 31 routemen in October 1975.Approximately 24 routemen were paid on a commissionbasis and the rest were salaried. Under the recently expired(1974-75) contract, the commission routemen received 36percent of the "old price" (the total amount charged tocustomers on their respective routes less any price increasescharged to the customer since April 1, 1974) plus a $19.50"add-on." The routemen also shared in the amount billedto customers for servicing the Blu-Clien dispensers. The to-tal amount charged to customers on any given route, in-cluding any price increases since April 1974, is termed"back of the book."Before taking up the negotiations and related events, aword is appropriate concerning credibility conflicts as tosome material aspects of the case. Needless to say, the testi-mony of all witnesses and all other evidence has been care-fully considered, even though not all conflicting versions arerecounted here. The General Counsel's principal witnessconcerning most of the negotiations was Union BusinessI The parties' motion to correct transcript is hereby granted. The record isfurther corrected at p. 921, 1. 4. by substituting "62" for "60."404 LIEN CHEMICAL COMPANYRepresentative Joseph Langhamer who testified and wascross-examined at length in this proceeding. and I thus hadample opportunity to observe his demeanor and to appraisehis efforts to present an accurate and honest statement. Hewas an extraordinary witness, in my opinion. and upon con-sideration of the demeanor and testimony of conflicting wit-nesses, I am completely satisfied that his was the credibleand trustworthy account. My findings are largely predi-cated on his testimony. The record includes certain tran-scribed minutes of the negotiations taken in a longhand"abbreviation system" by Joan Tomasello, Respondent'sassistant director of operations. Counsel for the GeneralCounsel offered these minutes as part of her case for admis-sions by Respondent and impeachment of its witnesses. Atthe first bargaining session on October 9, 1975. Respondentand union representatives agreed that Tomasello wouldtake joint minutes of the negotiations, with a copy fur-nished to the Union. At the second or third meeting inOctober 1975, Respondent Vice President John Rau an-nounced that "upon advice of counsel" Respondent wouldno longer provide Tomasello's minutes to the Union. TheUnion protested, but Ran said, "We will have only officialnotes that God and I understand."' The record supports theGeneral Counsel's assertion that the Tomasello notes areneither complete nor necessarily accurate.Chronology of Bargaining Sessions,3the Strike, andRelated EventsOctober 9, 1975: Langhamer was the Union's principalspokesman, and Rau was Respondent's chief negotiator.Also representing the Union were business representativeRay Smith and company employees Earl Heitz. Bob Nylan-der, and Don Smith; also attending for Respondent wereTomasello and Director of Operations Jay Christopher.Among the Union's proposals at the first meeting was arequest for a 50-percent raise in routemen commissions.While not stating that Respondent had not had a profitableyear or that it could not afford any wage increases, Raucommented that Respondent had recently lost substantialsums and was in a "tough and poor financial situation" andthat granting a 50-percent raise would be "a sure road tobankruptcy." Langhamer requested documentation con-cerning the loss, and Rau said he would consider the mat-ter. (Rau later rejected this request on "advice of counsel.")October 16, 1975: The amount of time involved in clean-ing a unit is an important ingredient in determining theearnings of the commission routemen, and the parties dis-cussed this time factor at this meeting. Rau said that theaverage cleaning time was approximately 3-1/2 minutes perunit. (According to the Tomasello minutes, Rau said "someunits take 10-12 minutes and some 2-2-1/2.") Langhamerdisagreed on the basis, among other things, that the chemi-cals used in cleaning fixtures required more than 3-1/2 min-utes to apply, and to verify this matter he requested thatRau provide him with the labels on the chemical containers2 Rau testified that he refused to keep joint minutes because Don Smith.then a member of the union committee, was "a radical fire brander ..whohad been mouthing bad threats ..to use these minutes in vanous com-plaints and legal processes against the Company."I Not all meetings will be mentioned in the following discussion.setting forth directions for use of the chemicals in accord-ance with Lien quality standards. Rau said he would fur-nish the labels. (In a "Quality Standards" memorandum toall routemen on August 21. 1975. the Coompany ad'ised,among other things, that the "Lien System of RestroomSanitation ...is a highly specialized undertaking becausethe chemicals used in the Lien System and formulated andmanufactured under careful control and must bhe appliedaccording to specific procedures." Tomasello testified thatthe quality standards prescribe the "quantity and qualit ofwork that the men are supposed to do.")Rau orally advanced a wage proposal based on a slidingincentive commission percentage. The I nion hereupon re-quested the following information in order to assess Rau'sproposal: the gross dollar amount of each route the numnber of units on each route, the distance between stops oneach route, the total pricing information on each stop oneach route, which stops used Blu-(lien. and how Blu-('lienis priced to individual customers. Rau said he aould takethis request "under advisement." At this or another meetingabout this time, the Union also requested the Franklin Parkpayroll records. (I do not credit Rau's testimony that theUnion's request included payroll information lfor comipanfacilities other than the Franklin Park operation in ol ed inthis case. Tomasello testified that she never heard theUnion seek such information for other facilities.)October 30, 1975. Don Smith had left Respondent's em-ploy before this meeting and he was no longer a member ofthe union negotiating team. John Ittersagen. the ('ompan 'snew director of industrial relations, began attending the ne-gotiations as a management representative. Rau was stillRespondent's chief negotiator.Langhamer repeated his requests fior chemical labels atthis meeting and Rau said he would get them. he thenoperative contract was to expire the next day (October 31)and the parties agreed that any new agreement reached bhthem would be retroactive to November 1. The parties dis-cussed Rau's sliding or "escalator" percentage proposal ofOctober 16, and the Union demonstrated to Rau that EarlHeitz would make less money under that proposal than hewas earning under the current compensation system. l.ang-hamer renewed his October 16 request for the detailedroute and pricing information. He told Rau that he alsoneeded this information to "try and develop" a compensa-tion plan that would eliminate inequities. Rau again said hewould take the matter under advisement.November 6, 1975: Rau gave the Union a document enti-tled "Franklin Park Route Average Revenue. Month ofSeptember 1971" (G.C. Exh. 7). Rau testified that the"1971" was a typographical error and should read "1975."Apart from questions concerning the currency and accu-racy of the information thus given to the Union,' it is notedthat General Counsel's Exhibit 7 contains the "back of thebook" or average gross dollar amount for the indicatedroutes which, as indicated above, includes price increasessince April 1, 1974. As also indicated above, however. thecommission routemen were paid 36 percent of the "oldprice," which did not include price increases charged tocustomers since April 1. 1974. General Counsel's Exhibit 7thus did not diclose the individual employees' earnings re-'See G.C. Br.. p. 9. fn. 0I, and Resp. Br., p 10, n 405 )DECISIONS OF NATIONAL LABOR RELATIONS BOARDquested by the Union. Langhamer told Rau that GeneralCounsel's Exhibit 7 was "very scant" as far as the informa-tion requested was concerned and that he wanted "the grossdollar amounts of each route, the total number of stops ineach [route], the total number of units in each stop, thedistance between stops in each route, and the total pricingon each stop, the information on Blu-Clien, what stops hadBlu-Clien and how these stops were priced for Blu-Clien."Rau responded that he could not reveal that information"at this time." I.anghamer credibly testified he then toldRau that "if we were going to continue negotiating, that I'mgoing to have to have the information, because it was evi-dent that I wanted to develop a plan of our own. Therewere inequities that were existing under the old contractand I wanted to develop a plan that would be suitable forboth the company and myself, or at least have the opportu-nity to have a chance to develop that with our committeeand that's the purpose I told Rau I wanted the informa-tion." Langhamer requested the chemical labels for thethird time.November 13, 1975: Respondent still had not furnishedchemical labels, and Langhamer once more requested themat this meeting. Christopher, director of operations, said hehad mailed the materials. (Langhamer received the labels inan envelope postmarked November 14, 1975, a month afterfirst requesting them.)December 11, 1975. Respondent meanwhile gave theUnion a document purportedly showing a computation ofthe compensation of 18 unidentified commission routemenunder the present wage system and under Respondent'ssliding scale proposal. It is recalled that there were approxi-mately 24 commission routemen at the time. At this meet-ing Rau refused to identify the routemen in the document,and there also was no way of determining that the docu-ment depicted actual routes. Rau sought to justify this re-fusal with the statement that he was acting "on advice ofcounsel" not to make the Union "privy to salaries" becauseRespondent did not trust Don Smith and it might thusavoid litigation charging Respondent with allegedly payingemployees disparate wages. Smith had left Respondent'semploy and the union negotiating committee in October, asindicated above, and Langhamer sought to assure Rau thatthe union committee would treat any wage information asconfidential and that such information would only be madeavailable to the four union committee members. Rau wasnot moved. The document also does not contain data as todistances, number of units per stop, units per route, stopsper route, or price per stop.Rau criticized the Union at this meeting for not advanc-ing a wage plan of its own. Langhamer replied that theUnion could not develop alternative proposals until Re-spondent furnished the specified route and pricing informa-tion, and he once more requested the information originallyrequested on October 16 and again on October 30 and No-vember 6.Rau testified, in effect, that sometime in December 1975the Company gave the Union a document listing the totalnumber of stops, units, and fixtures per route. According toRau, this document was purportedly left at the companyoffice and then picked up there by union representative RaySmith. Although Smith did not testify, Langhamer testifiedthat no such document was given to the Union. Rau testi-fied that he believed that the handwriting on this documentwas Tomasello's. Tomasello testified twice in this proceed-ing, once after Rau; and she did not corroborate Rau's ac-count nor did she testify that the document had been givento the Union. Langhamer, as indicated above, was a com-pletely trustworthy witness. On the basis of demeanor ob-servations Rau was not, and the record also shows internalinconsistencies in his testimony in material respects. I amfully satisfied that Respondent did not deliver the documentto the Union.January 2, 1976: At this meeting Rau gave the Union alist of price increases on the routes since April 1, 1974, butthis list did not contain either the base prices or the priceincreases per stop. Langhamer protested that this document"represented only a fraction of the information" sought byhim and he again detailed the route and price informationhe needed. Rau replied, "That's all the information thatyou're going to get at this time."January 30, 1976. Respondent acknowledges in its briefthat there had been an "urgent problem of reform of thecompensation system" and it felt that "negotiations werestalled" by January 30. At the meeting on this date, Raurequested a 60-day recess in negotiations for the purpose ofconducting a timestudy in order to develop a new approachto the method of compensation, and Rau said he wouldengage "an independent or an outside agent" to conductthe study.7The Union agreed on the recess in view of Rau'searlier agreement on retroactivity which Rau reaffirmed.Rau offered the Union a $10 weekly increase because of therecess, but Langhamer said this was unnecessary in view oftheir retroactivity agreement.Sometime in March 1976, Langhamer called the Com-pany to speak with Rau to arrange their next negotiatingsession following the 60-day recess. Langhamer was re-ferred to Ittersagen, the director of industrial relations whohad been attending the negotiations since October 30, 1975.Ittersagen advised Langhamer that Rau was retiring fromthe Company and that he, Ittersagen, had been designatedas Respondent's chief spokesman in negotiations. Ittersagentold Langhamer that Respondent would need several moreweeks beyond the 60-day recess. According to Langhamer'sRau testified, in effect, that by January 2 he had furnished all informa-tion requested by the Union, except payroll data. Tomasello testified thatearly in the negotiations that the Union requested "the full back of the bookincluding the price increase and anything else that goes into figuring a man'scompensation" and that she did not know that Respondent "ever did" fur-nish that information.The parties are agreed that two major problems involved a need to elimi-nate the salary (as opposed to commission) method of paying some service-men and inequities arising out of distances between the various routes. Rautestified that several months before the expiration of the 1974 75 contract,union business agent Hornik told him the Company could expect a strike inthe next negotiations and Respondent thus stated that the "financial inad-equacies of the 'too-tiered' and highly complex compensation system in the1974-75 collective-bargaining agreement apparently contributed greatly tothe men's dissatisfaction" (Resp. Br., p. 6).7 Rau testified that he had not said anything about timestudies at thisJanuary 30 meeting and that he and Langhamer had no discussion about anew timestudy dunng any negotiating meeting. Then he testified that therewas no "arrangement" in that regard, but there "may have been some con-versation" about the matter, and he added that he could not remember"every detail ...of things that happened a year and a half ago." He latertestified that there was not "any talk ... whatever" at this meeting aboutconducting a new timestudy.406 LIEN CHEMICAL COMPANYcredible testimony, and contrary to Ittersagen, Ittersagensaid nothing about who was conducting the timestudy.April 16, 1976. Company representatives at this firstmeeting since the recess were Ittersagen, Tomasello, Chris-topher, and Vice President Richard Crane. Union represen-tatives had not met Crane prior to this meeting. Lang-hamer, Ray Smith, Heitz, and Nylander continued torepresent the Union.Ittersagen stated at the outset that the Company had de-veloped a plan that he felt would be acceptable to theUnion and he mentioned that the plan had been developedas a result of the timestudy conducted during the recess.Langhamer then asked who had conducted the timestudy,and Ittersagen replied that the Company had used its own"staff people." Langhamer said that was not his under-standing with Rau when they agreed to the recess, and hereminded Ittersagen that an outside agency was supposedto do the study.8Langhamer again asked who had per-formed the study, and Ittersagen finally named MaurieO'Connor, Tomasello, Christopher, and someone from themarketing division.9Langhamer inquired about the exper-tise and qualifications of these individuals to conduct atimestudy. Langhamer remarked that he did not have thequalifications to conduct such a study and he asked if thesestaff people did. Langhamer further remarked that theUnion had agreed to a lengthy recess in negotiations on theexpressed understanding that an independent company wasgoing to conduct the study. Ittersagen refused to reveal thequalifications of the people who ran the study.Langhamer asked how long the routes had been studied,and Ittersagen replied that 10 of the 31 routes had beenstudied. Langhamer exclaimed that this was not a compre-hensive study. Ittersagen replied that the 10 routes were arepresentative cross-section of all the routes and that eachof these 10 routes had been studied for approximately 5days. Langhamer asked if the routes were observed undervarying weather conditions, if any of the routemen studiedhad had car trouble, and if the observers had used stopwatches. Ittersagen did not respond to these questions butmerely urged Langhamer to listen to Crane's explanation ofthe new plan.Crane announced that the new plan was called the TVUplan (Time Value Unit) and that the plan was based on thepremise that on the average it takes one TVU or 2.65 min-utes to clean a unit at a customer stop.'0Crane further ex-plained that the Company had derived this average fromthe timestudy. Langhamer demanded that the Companyvalidate the 2.65 figure. He stated that 2.65 minutes wascontrary to his information concerning the length of time ittakes to clean a unit, that it was contrary to what Rau hadsaid, and also contrary to the time indicated on the chemi-cal labels. He further noted that the men were no longerallowed to use hydrochloric acid in cleaning operations andthat it took much longer to use the powder cleanser thatI Ittersagen and Crane testified that at a later meeting the Union statedthat Rau had agreed to use an outside agency to conduct the timestudy. andIttersagen further testified that he did not then check this out with Rau.'Crane testified that only a partial list of persons participating in thetimestudy was ever furnished.'° Payment under this plan was on a sliding scale for the number of TVU'sperformed, calculated on the number of units plus the number of stops mul-tiplied by four.had been substituted for the acid because "elbow time" waasnow required. Langhamer again insisted that the Companyvalidate the 2.65 figure and demanded the backup data tothe timestudy and the qualifications of people who ran it.He also stated that the Union wanted to run its own time-study or conduct a joint timestudy with the Company. Itter-sagen said they already had a timestudy and he refused togive the backup data. As Crane proceeded with the presen-tation of the TVU plan, Langhamer commented that it ap-peared that the plan provided for only 26 routemen and heasked what would happen to the other 5 servicemen. Cranereplied that they had not decided yet what to do about re-rerouting.Stating that he wanted to be able to evaluate the com-pany plan or come up with a plan of his own, Langhamerreiterated his previous requests for route information, i.e.,the gross dollar amount of each route, the number of stopsper route, the number of units per stop, the distance be-tween stops, and the total pricing information regardingthose stops with Blu-Clien. Ittersagen responded that Lang-hamer had all the information he needed. Langhamer thenasked if the 2.65 figure was negotiable, and Ittersagen said,"Absolutely not." During the April 16 meeting, Ittersagenstated that retroactivity was contingent upon the Union'sacceptance of the TVU plan. Langhamer protested, statingthat the parties' agreement to full retroactivity was not con-tingent upon the Union's acceptance of any particular pro-posal. Ittersagen did not respond.April 20, 1976. At the outset of this meeting, the partiesdiscussed a calculation of Heitz' wages under both the oldcollective-bargaining agreement and the proposed TVUplan. The calculations showed that Heitz would earn lessmoney under the TVU plan than under the existing system,and Langhamer asked Ittersagen if he expected the men todo more work for less money. He again asked if the 2.65figure was negotiable and Ittersagen said it was not. Lang-hamer repeated his request for the backup data to the time-study or any other validating information--"raw data, thenotes"-the Company had for the 2.65 figure, and he alsoreminded the Company of the discrepancy between 2.65minutes and the "label time." He renewed his request forthe aforementioned route information. Ittersagen merelystated "You've got all the information you need." Lang-hamer asked again if the Union could conduct its own time-study or one with the Company. Ittersagen stated that an-other timestudy was not necessary.April 26, 1976: At this meeting the Company gave theUnion a document containing a modified wage rate underthe TVU plan. Langhamer again challenged the accuracyof the 2.65 figure and asked if it was negotiable. Ittersagenrepeated that it was not negotiable and Langhamer againdemanded that the Company substantiate it. This requestwas also refused and Langhamer then renewed, and Itter-sagen refused, Langhamer's request for the route informa-tion he had been seeking.At the end of April and early May 1976, the Companyprovided the Union with the following information: Thenames and employee numbers of the routemen; the totalnumber of TVU's per route; the actual gross pay per weekunder the existing system of compensation and the pro-posed gross pay per week under the TVU plan; the amountand the percentage of difference in salary under the existing407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem and under the TVU plan; the number of TVU's andthe percentage of TVU's needed to bring each route up tothe proposed target route of 820 TVU's;" the annual dollarimpact of the TVU plan on each route: the total amount(back of the book) billed per route: the price increase perroute since April 1, 1974: the actual gross salary minus the$19.50 add-on: the annual gross salary under the existingcompensation system and under the proposed TVU plan;and the total number of stops and units per route. Some ofthis information had been requested 7 months earlier.Ma' 4, 1976.: Thanking Respondent for the above-de-scribed information, Langhamer once again requested thenumber of stops on each route, the number of units at eachstop, the distance between stops on each route, the totalpricing information per stop, and stops which had Blu-(Clien. Langhamer again explained that he needed the de-tailed information in order to formulate "a plan of myown." Not ever claiming (at this meeting or at any othertime) that the C(ompany did not have this information orthat it would have been burdensome to produce, Ittersagenreplied, "I just gave you some information. You've got allthat you need." Langhamer again went through his litanyof questions concerning the timestudy: Whether the 2.65was negotiable: whether Ittersagen would substantiate andprovide the backup data for the 2.65 figure; whether hewould reveal the qualifications of the people who con-ducted the timestudy: and whether the Union could con-duct a timestudy. either itself or with Respondent. Itter-sagen's response to these questions was that "You've got allyou're going to get."Mayv 6, 1976. Ittersagen and Tomasello were the onlycompany representatives at this meeting. Langhamer beganthe meeting by again urging, without success, that the Com-pany reconsider its refusal to negotiate and substantiate the2.65 figure. Ittersagen said he had no intention of releasingthe actual timestudy calculations as to individual figures asit would cause disharmony "by pitting the slower menagainst the faster men." The discussion then turned to thesubject of mileage and Langhamer remarked that theUnion found it difficult to come up with an equitable planto compensate the men for mileage. Langhamer furthernoted that the TVL' plan is inequitable in that it fails totake into account the impact of mileage differences betweenroutes on the ability of individual routemen to produce.l.anghamer mentioned two routemen, Strohman andVulpo, as an example of the inequities inherent in the mile-age problem. Pointing out that Strohman services a largegeographic area while Vulpo's route is highly concentratedand involves little travel. Langhamer stated that Vulpo isable to service more units in less time than Strohman andthereby earn more money under the existing compensationsystem. Tomasello agreed that mileage presents a difficultproblem. Langhamer again renewed his request for mileagedata, stating that perhaps the Union could come up with aproposal if they had the requested information.At this meeting, according to the Tomasello minutes, Re-spondent again suggested that the Company was in finan-cial "trouble" (as Rau had stated at the outset of negotia-" the C(ompany calculated that a route of 823 TVU's could be serviced inapproximately 36.4 hours.tions), and Langhamer replied that "it will have to beproven to us."May 13, 1976 ("on or about"): At this meeting, the Com-pany remained adamant on the negotiability of the 2.65figure and it also continued to withhold the backup data tothe timestudy. Langhamer stated that although the Com-pany had given the Union the number of stops and unitsper route and the gross pay per route, the Union stillwanted the number of units per stop, the distance betweenstops, the pricing information per stop, and the informationas to which stops had Blu-Clien and how Blu-Clien waspriced. Langhamer stated that since the Company was re-fusing to alter the TVU plan, the Union needed this infor-mation to try to develop a plan that would be "equitable forus and acceptable to you." Ittersagen again refused. Lang-hamer then said that the parties were "at a standstill" in hisopinion and he was therefore going to take the TVU plan tothe membership for a vote.May 27, 1976. At a union meeting on this date, Lang-hamer presented the TVU plan to the membership. "Allhell broke loose," according to Langhamer, when he statedRespondent's "contention" that it took an average 2.65minutes to service a unit. Various questions were raised (asto inequities, for example, arising out of differences in routedistances), and in explaining his inability to answer theirqueries, Langhamer told the membership of his misgivingsabout the timestudy and the 2.65 figure and of Respon-dent's refusal to substantiate that figure. Langhamer alsomentioned Respondent's refusal to supply information as todistances between stops, the number of units at each stop,total pricing at each stop, and the stops with Blu-Clien. Hetold them that without all such information "we were at astandstill" because he really could not evaluate the TVUplan or develop an equitable proposal of his own. Themembership unanimously rejected the TVU plan and au-thorized the Union to call a strike.June 1, 1976: Langhamer notified Ittersagen of the actiontaken by the membership at the May 27 union meeting andhe told Ittersagen that he would schedule a meeting withCommissioner Frank Fiore of the Federal Mediation andConciliation Service.June 2, 1976: At a meeting with Commissioner Fiore,Ittersagen said the TVU plan was on the table and Lang-hamer then asked Ittersagen if the Company was still un-willing to negotiate the 2.65 figure. Ittersagen said it wasnot willing, and Langhamer once more asked if the Unioncould conduct its own timestudy or with Respondent. Itter-sagen refused, and he also turned down still another requestfor the timestudy backup data and the qualifications of thecompany personnel who had conducted the timestudy.Langhamer again requested the number of units per stop,the distance between stops, the total pricing informationper stop, and the information on Blu-Clien. Ittersagenagain refused. At the Commissioner's urging to submit aproposal, the Union advanced a three-phase proposal con-sisting of a rollover of the old agreement, an hourly pro-posal, and a modification of the TVU plan. Langhamertestified that he formulated these proposals "out of despera-tion in the dark" because "I didn't have the information Irequested."June 11, 1976: At a meeting with Commissioner Fiore,the parties discussed further proposals of the Union and the408 LIEN CHEMICAL COMPANYCompany. The Union finally demanded that Respondent tially a pgive the Union an answer to the latter's rollover proposal previousby noon on June 15. CompanJune 15, 1976. Ittersagen telephoned Langhamer before renewingnoon to respond to the Union's counterproposal, but Lang- which ishamer stated he wanted such response to be made at a ate themeeting. route setJune 16, 1976: At a meeting of the parties with Commis- in ordersioner Fiore, the Company rejected the Union's last pro- mission,posal and Ittersagen announced that "all bets are off on the custcretroactivity" if the Union went on strike. Reading from a sation ailetter to the Union dated June 15, Ittersagen advised the formulaeUnion that "We now conclude we must have the TVU plan Accororiginally proposed to you and subsequently modified by us specific ias a matter of future corporate growth." Langhamer oncemore asked Ittersagen to provide the backup data for thetimestudy and to reveal the qualifications of the individuals I. C,who had conducted the timestudy. He again asked for the route setunfurnished route information and once more requested a 2. C,timestudy conducted by itself or jointly with Respondent. tion witlIttersagen rejected all these requests. Langhamer told Itter- 3. Asagen that the Union was "just locked into a position where tions antI needed that information to try and evaluate his plan or 4. TIcome up with ... a proposal that's fair and equitable to the ing the tCompany [and] ... ourselves." To avoid a "crisis." accord- 5. Aing to Langhamer, he again proposed, and Respondent re- the TVLjected, a rollover of the old contract with an increase, and ROUTE DLanghamer finally announced that the Union would takewhatever legal steps it deemed necessary. 6. PtUpon leaving the meeting with the Federal mediator and Union tIthe Company, Langhamer and Ray Smith went directly to route selEdward Brabec's office. Brabec is the union business man- the obseager who has final authority to call a strike that the mem- time stubership had authorized. Langhamer had meanwhile been study, tkeeping Brabec abreast of the negotiations. He gave Brabec its owna current report, including the fact that the Company had 7. Trejected the Union's aforementioned requests for informa- route, ii!tion, such as the distance between stops, the pricing per 8. Tstop, and which stops had Blu-Clien, and that the Company 9. Thad also refused to disclose the backup and related materi- 10. Pials concerning the timestudy and the 2.65 figure. Lang- servicedhamer told Brabec in this connection that without all such increaseinformation the Union was at a "standstill" as he was un- ing agreable to properly evaluate the TVU plan and to form a the currproper plan of his own. Brabec thereupon directed Lang- customehamer and Smith to begin a strike against the Company the which tinext day (June 17). price ptJune 17, 1976. The employees listed on Appendix A new bu:herein went out on strike and Langhamer placed negotiat- missioning committee member Earl Heitz in charge of the accom- 11. Apanying picket line. (The Union filed its original unfair la- on eachbor practice charge the next day, June 18.) AlthoughAugust 9, 1976: The parties met with Commissioner first time thaFiore, and the TVU plan was still on the table. Fiore di- own timestuwrected Langhamer to write out a list of those items of infor- meeting showmation he had been seeking from the Company. Lang- Langhamer did so, and at Fiore's suggestion he read the list to ttersthe Company. Two days later, Langhamer restated this list Lang]in the following letter to Ittersagen: consideiIn order for the Union to properly evaluate the may verCompany's proposed TVU compensation plan, essen- well run409piece-rate concept, I am reiterating the Union'srequest for the time study data on which they based this proposal. In addition, I am alsog my earlier request for certain route datarelevant and necessary to compare and evalu-current commission basis for compensatingrvicemen. This latter information is necessaryfor the Union to determine whether the com-which is a percentage of the price charged to)mer, is a fair and adequate means of compen-nd to enable the Union to consider alternativee for compensation.dingly, I renew my request for the followingnformation.'DY DATAopies of the Company's complete time study of-vicemen's jobs.opies of all observation notes made in connec-h such time study.list of all persons making time study observa-d routemen and routes observed.he qualifications of personnel used in conduct-ime study.II other data used and collected in developingJ plan.'ATAermission and the necessary access for theo conducts its own independent time study ofrvicemen's positions. Because the accuracy ofervations are critical to the validity of such ady and in order to verify the Company's timehe Union is requesting permission to conductindependent stud.he names and locations of all stops on each;ted by route.he distance between each stop on each route.he number of units at each stop on each route.rice charged to each customer for each location: state both the old price (prior to the prices indicated in Article VI(6) of the last bargain-ement) on which commissions are based, andrent price; also indicate with respect to eachr, whether he is 'old business' (i.e., one inte serviceman's commission is based upon 'older Article Vl(6) of the former agreement) orsiness' (i.e., one in which the serviceman's com-is based upon a more recent price).list of stops requiring blu-clean at each stoproute.Ittersagen testified that August 9, 1976, was thet the Union had requested permission to do itsidv. the Tomasello minutes of the May 6, 1976,w (p. 7). in part. as follows:iamer: Will you consider adjusting the 2.65?agen: We told you no.namer: Then scrap the plan. You want us tor your plan when we do not have the facts. Wey well retain an outside agent and we may very1 our own time study. DECISIONS OF NATIONAL LABOR RELATIONS BOARDIttersagen: With all of the information that has beengiven to you, you have all that you need, such as thetime study.Langhamer: We may ask the men to run each othersroutes and see how they come out in time. Will yougive the figures of the time study to us?Ittersagen: We are not going to give you every detailon every piece of paper. You can't disprove the num-bers and all that you can say is that the observers werenot doing it right.Langhamer: Do you deny us the right to run ourown time study?Ittersagen: I told you that you do not need to runanother time study.Langhamer: I find that objectionable. We can't fig-ure out anything and that is the fly in the ointment.Ittersagen: There are some things that you have totake in good faith. The time study was accurate andhonest.Langhamer: All along I've heard that 3 1/2 minuteswas the key factor and I got to the point where I be-lieved it; now you come up with 2.65 and it is inconsis-tent.By letter dated August 11, 1976, Respondent gave theUnion a summary of certain data compiled during the time-study, this being the first data submitted to the Union fromthe study itself. Langhamer responded on August 13 thatRespondent's August II letter was "an incomplete andwholly inadequate response" to the Union's request for"specific items" of information. On August 20, 1976, theCompany withdrew its TVU proposal purportedly for thepurpose of advancing another proposal.August 31, 1976: The parties met with CommissionerGeorge Larney who assumed Fiore's role as mediator inthis matter, Fiore having moved from the area. The Com-pany made a proposal based on payment for units serviced,and the Union made a counterproposal after Langhamerstated that his calculations indicated that half of the menwould receive a wage decrease under the company pro-posal.September 23, 1976. Commissioner Larney met withBusiness Manager Brabec, who became the Union's chiefnegotiator, and with Respondent President John Spence.According to Spence, he and Brabec told Larney that "theissue was the TVU plan." Spence suggested that the partiesexchange written "objectives" as an aid to further negotia-tions. Brabec agreed to do so.September 27. 1976: Brabec and Spence met with Com-missioner Larney and exchanged written "objectives." Oneof the company objectives was: "Eliminate the disparitiesunder the present system and permit equal pay for equalwork." According to Brabec, who was a thoroughly trust-worthy witness, Brabec told Spence that he (Brabec) had toknow what Respondent meant by "equal pay for equalwork" and it was for that reason that the Union had beenrequesting information to evaluate the TVU plan because"People couldn't do the same amount of units ...in thesame amount of time because of the distances involved andbecause of whether or not they had Blu-Clien ...on thenumber of stops that they did." Among the union "objec-tives" was that "the Union and the Company ... exchangeall information at their disposal or developed by themwhich is necessary to enable each of them to knowledgeablybargain in good faith with the other." Spence told Brabecthat he did not agree with this sentence as this was a matterof company "prerogative." (Although Spence testified thathe expressed no unwillingness at this meeting as to theunion exchange-of-information objective, his own notes ofthe meeting concerning "Union objective two"-and therecord clearly shows that these notes referred to the ex-change-of-information portion-read as follows: "Thewriter indicated that this had been a consistent position ofthe Union, and the Company had already indicated that itwas unwilling to pursue this imprecise direction.")Respondent discharged Earl Heitz on October 29, 1976.December 10, 1976: The Company (Ittersagen, Toma-sello, and Crane) and the Union (Brabec, Langhamer,Smith, and Heitz) discussed with Commissioner Larney a"Work Credit Plan" proposed by the Company underwhich payment was based on a sliding scale for work unitsperformed. This was substantially the same as the wageformula of the TVU plan. Brabec again said that the Unionwanted the Company to validate the 2.65-minute figure, towhich the Company responded that this figure was nolonger a factor in the "Work Credit Plan." Brabec stated hisdisagreement, as he explained to the company representa-tives that the Company planned to do a route in 40 hoursand that the Union therefore needed to know how long itwould take to service a unit. In addition to requesting thevalidating timestudy materials for the 2.65 figure, Brabecagain stated it was important that the Union be given thedistance between stops, which stops had Blu-Clien, thenumber of units per stop, and the price per unit.January 12, 1977: The final meeting was held.January 26, 1977. The Union made an unconditional of-fer to return to work on behalf of the striking employees.Five days later, the Company replied that all strikers hadbeen permanently replaced before January 26 and that theCompany was willing to place on a preferential reinstate-ment list all employees "eligible to return."Further FindingsNeither party has sought another meeting since January12, 1977. The foregoing recitation of events establishes, asVice President Crane specifically admitted and the recordotherwise establishes, that () the Respondent has not fur-nished to the Union the complete timestudy with backuppapers and observation notes; (2) a complete list and thequalifications of all persons who made the timestudy; (3)the distances between stops on each route; (4) the numberof units at each stop; (5) the pricing information at eachstop; and (6) the stops using Blu-Clien. Crane testified thatRespondent has not granted permission to the Union toconduct an independent timestudy, and the record furtherestablishes that Respondent also has not furnished the pay-roll records for the bargaining unit employees or docu-mented its claims of "losses" and "financial trouble."All of these items of information, including a timestudyby the Union, were directly and plainly relevant to thewage issues under negotiation. Without such information,which it continually sought during negotiations, the Union410 LIEN CHEMICAL COMPANYwas thwarted in performing and it could not intelligentlyperform its statutory function of evaluating Respondent'sproposals and forming contract proposals of its own. North-west Publications, Inc., 211 NLRB 464, 465 (1974). There is"no question," in these circumstances, that Respondent vio-lated its bargaining obligation by not furnishing the re-quested information (N.L.R.B. v. Acme Industrial Co., 385U.S. 432, 435 436 (1967); Borden, Inc., Borden ChemicalDivision, 235 NLRB 982 (1978): The A. S. Abell Company,230 NLRB 1112 (1977); Brooklyn Union Gas Company, 220NLRB 189, 191 (1975)), and by refusing the Union's re-quest to conduct a timestudy, particularly while also refus-ing to furnish the backup and related materials for its owntimestudy with the interesting comment (on May 6, 1976)that the Union must accept Respondent's unvalidated 2.65figure "in good faith" (Fafnir Bearing Co. v. N.L.R.B., 362F.2d 716, 719-722 (2d Cir. 1966). Respondent was hardlyjustified in refusing some of the information on the claimthat such disclosure might purportedly affect employee mo-rale, particularly where the union committee members as-sured Respondent they would respect the "confidentiality"of the information. Cf. N.L.R.B. v. The Detroit Edison Com-pany, 560 F.2d 722, 726 (6th Cir. 1977). Respondent wasfurther remiss even as to limited information it did furnishlong after request, in that the statutory requirement ofgood-faith bargaining requires that relevant information beprovided timely and in reasonably useful form. N.L.R.B. v.Fitzgerald Mills Corporation, 313 F.2d 260, 265 (2d Cir.1963), cert. denied 375 U.S. 834.The General Counsel alleges that Respondent furtherviolated its good-faith bargaining obligation by stating itwould honor the retroactivity agreement only if the Unionaccepted Respondent's TVU plan and by later declaringthat "all bets are off on retroactivity" if the Union went onstrike. It is recalled that retroactivity was agreed upon atthe outset of negotiations, that such agreement was the ba-sis of the Union acceding to Respondent's request for a 2-months recess, and that such agreement was the Union'sstated reason on the latter occasion for waiving a weeklyinterim raise of $10. Not only was Respondent's announcedintention to renege on the retroactivity agreement patentlybad-faith bargaining violative of Section 8(a)(5), but the"all bets off" statement also independently violated Section8(a)(1) as a threat of economic reprisal should the employ-ees exercise their right to engage in a protected strike.There is no question, at least I have none, that the strikewas primarily caused and prolonged by Respondent'ssteadfast refusal and failure to comply with its obligation tofurnish requested information to the Union. Frustrated inthese respects in its bargaining efforts, the Union had nochoice but to strike if it was to secure the kind of good-faithbargaining mandated by the Act. I conclude, without more,that the strike was an unfair labor practices strike and thatRespondent violated Section 8(a)(1) and (3) of the Act byrefusing to reinstate all strikers upon their unconditionalrequest on January 26, 1977. Fitzgerald Mills Corporation,313 F.2d at 269; N.L.R.B. v. Cast Optics Corp., 458 F.2d398, 407-408 (3d Cir. 1972), cert. denied 409 U.S. 850; Dai-sy's Originals, Inc. of Miami v. N.L.R.B., 468 F.2d 493, 503(5th Cir. 1972); N.L.R.B. v. Birmingham Publishing Com-pany, 262 F.2d 2, 9- 10 (5th Cir. 1958); Butcher Boy Refrig-erator Door CompanY v. N.L.R.B., 290 F.2d 22, 23-24 (7thCir. 1961); N.L.R.B. v. My, Store, Inc., 345 F.2d 494, 498(7th Cir. 1965), cert. denied 382 U.S. 927; General Driversand Helpers Union, Local 622 International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica [Rice Lake Creamery Co.] v. N.L.R.B., 302 F.2d 908,911 (D.C. Cir. 1962), celt. denied 371 U.S. 827.The Heitz DischargeEarl Heitz was a routeman since 1965. He has been ashop steward for approximately 9 years and was, as indi-cated above, on the union negotiating committee. He wenton strike on June 17, 1976, and was in charge of the picketline. Respondent discharged Heitz on October 29, 1976.Company employees "check-in" on Fridays, on whichoccasion they pick up paychecks and their supplies for thefollowing week and turn in monies collected from custom-ers. During the strike Respondent conducted operations atplaces away from company premises and the Union soughtto learn where these operations were performed, the Unionpurpose being to picket Respondent at the check-in loca-tions.While on the picket line at Respondent's premises onFriday, October 22, 1976, Heitz and another striking em-ployee (Richard Lawrence) observed a van leave Respon-dent's parking lot. The van was being driven by KennethPeterson, assistant to Director of Operations Jay Christo-pher, and was delivering company supplies to a check-inlocation at a local motel. With Lawrence at the wheel andHeitz on the passenger side, Lawrence and Heitz thereuponfollowed the van in Lawrence's car. As Lawrence and Heitzslowed down while approaching a traffic light, they sawthree men (Richard Wiggins, John Buttles, and William Or-tiz) in Lien Chemical uniforms, these men having just left arestaurant and were in a parking lot en route to the check-in site. Heitz know one of the men, Company SupervisorWiggins, and he testified that he thought-correctly so-that the two others were strike replacements. As Lawrence'scar thus passed about 20-25 feet from the three men, Heitzswore at them "good and loud." as he candidly testified.Respondent asserts that Heitz uttered a threat as well. Theentire incident lasted 2 or 3 seconds, as Heitz and Lawrencecontinued on their way.Wiggins, Buttles, and Ortiz proceeded to the check-inpoint where they informed Christopher of the incident.Four days later, they executed a joint affidavit for Respon-dent concerning the incident. On October 29 Christopherterminated Heitz because of "threats of bodily harm to thefamilies" of Wiggins, Buttles, and Ortiz on October 22(Resp. Br., p. 71).Heitz admittedly called out to Wiggins et al. as "fucking"or "bitching scabs." According to Wiggins and Buttles,however, Heitz added, "We know who you are. We arewatching your families," and Buttles testified that Heitz fur-ther said, "and you watch your step." The "watch yourstep" statement by Buttles does not appear either in thejoint affidavit of October 26 or in separate affidavits givento the General Counsel by Wiggins and Buttles. Wigginsalso testified that in late October after this incident some-one called his residence without identifying himself andhung up after uttering the words, "You are in deep trou-ble." Wiggins testified that, upon hearing those five words,411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was able to identify the caller as Heitz. Wiggins did notmention this purported call in his affidavit to the GeneralCounsel, nor did Respondent submit any company records(as, for example, the October 26 affidavit) to such effect.Ortiz did not testify.Respondent adduced testimony concerning some vandal-ism at its premises during the strike, but admittedly withoutascertaining that such conduct was attributable to Heitz orother striking employees. Wiggins also testified that in Au-gust 1976, when a company car was parked in his garage,someone spray-painted "Lien Fink" on the garage door.Heitz denied calling Wiggins' residence and, corrobo-rated by Lawrence, he also denied saying anything about"watching your families" during the swearing incident. Al-though Heitz attended negotiating sessions until January1977 and was otherwise available to Respondent, Christo-pher made no effort to discuss the matter with Heitz orLawrence while purportedly investigating the October 22incident, nor did anyone else from the Company at anyother time.Heitz and Lawrence were, I find, engaged in protectedconcerted activity "inseparably connected with the Union'sstrike," as the General Counsel asserts (G.C. Br., p. 33) andwhich Respondent does not dispute, when they were fol-lowing the van on October 22 to learn the whereabouts ofRespondent's check-in operations.In alleging that Heitz was discharged unlawfully, theGeneral Counsel relies primarily on N.L.R.B. v. Burnup &Sims, Inc., 379 U.S. 21 (1964), and she advances a multi-pronged argument. First contending that Heitz did not ut-ter the threat in question, the General Counsel then assertsthat Respondent did not-in the circumstances-have agood-faith belief that Heitz had made the threat. The Gen-eral Counsel thus contends that a violation is establishedunder Burnup & Sims without having to reach the questionof whether Heitz did in fact make the threat. The GeneralCounsel further asserts that the alleged threat, even if made,was not of a character to warrant his discharge, particularlyupon balancing and considering the utterance in the con-text of a long unfair labor practices strike devoid, so far asthe record shows, of any violence by Heitz or the Union.N.L.R.B. v. Thayer Company and .N. Thaver, 213 F.2d748, 755-757 (st Cir. 1954), cert. denied 348 U.S. 883;Coronet Casuals, Inc., 207 NLRB 304 (1973).Respondent, on the other hand, asserts that Heitz utteredthe threat and claims an "honest beliefr' to such effect and itaccordingly urges that Rubin Bros. Footwear Inc., et al.,'requires, as a condition to finding a violation, that the Gen-eral Counsel must establish that Heitz did not make thethreat.In my opinion Heitz was forthright witness, candidly ad-mitting having sworn at Wiggins and the two other men onOctober 22. On the other hand, I find it implausible andcannot accept Wiggins' testimony that he was certain theunnamed telephone caller was Heitz merely upon hearingthe caller say five words. This, in addition to consideringthe other testimonies and circumstantial items mentionedabove as to the Heitz matter and upon my observation ofthe demeanor of Heitz, Lawrence, Wiggins, and Buttles,2 99 NLRB 610, 611 (1952).convinces me and I find that Heitz did not utter the men-tioned threat. Assuming, therefore, but without decidingRespondent's "honest belief" in this matter, I conclude thatRespondent discharged Heitz in violation of Section 8(a)(l)and (3) of the Act. General Motors Corporation, 218 NLRB472, 476-477 (1975), enfd. 535 F.2d 1246 (3d Cir. 1976)CONCLUSIONS OF LAW1. The Respondent, Lien Chemical Company, is an em-ployer within Section 2(6) and (7) of the Act.2. Chicago Journeymen Plumbers' Local Union 130,U.A. AFL-CIO, is a labor organization within Section 2(5)of the Act.3. All service personnel employees at Respondent'sFranklin Park facility, excluding office clerical employees,professional employees, guards, and supervisors as definedin Section 2(11) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within Section 9(b) ofthe Act.4. At all material times herein, the Union has been andcontinues to be the exclusive bargaining representative ofthe employees in the above-described appropriate unitwithin Section 9(a) of the Act.5. Respondent has not bargained in good faith andthereby has violated Section 8(a)(l) and (5) of the Act byrefusing and failing to furnish the Union with relevant in-formation that is necessary for the Union to bargain effec-tively and intelligently over the terms of a collective-bar-gaining agreement, such information including (a) thenames and locations of all customer stops on each route(listed by route), the distance between each stop on eachroute, the number of units at each stop on each route, thetotal pricing information at each stop, and which stops haveBlu-Clien; (b) the payroll records for the Franklin Parkfacility and documentation of its financial status; and itscomplete timestudy of routemen's jobs, including the namesand qualifications of all individuals conducting the time-study, the records or notes of these individuals in conduct-ing the timestudy, and all other data obtained and compiledduring the timestudy.6. Respondent has further violated its good-faith bar-gaining obligation in breach of Section 8(a)(1) and (5) of theAct by failing to timely furnish other relevant information,by refusing to permit the Union to conduct a timestudy,and by reneging on a retroactive and unconditioned wageagreement unless the Union would accept Respondent'scompensation proposal and would not strike (this latteritem also constituting a separate violation of Section 8(a)(1)as a threatened reprisal for engaging in a protected bargain-ing strike).7. The strike begun on June 17, 1976, was caused andhas been prolonged by Respondent's aforedescribed unfairlabor practices and is properly termed an unfair labor prac-tices strike at all times since its inception.8. Respondent has violated Section 8(a)(l) and (3) of theAct (a) by failing and refusing to reinstate all strikersnamed on Appendix A, upon request therefor on January26, 1977, and (b) by discharging Earl Heitz on October 29,1976.9. The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.412 LIEN CHEMICAL COMPANYTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentbe ordered to cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It will be recommended, among other things, that Re-spondent offer immediate and full reinstatement to theirformer jobs to all employees on Appendix A. dismissing, ifnecessary to effectuate such reinstatement, any person hiredby Respondent since the strike's inception on June 17, 1976.It will also be recommended that Respondent make wholeeach of these employees for any loss of earnings from Janu-ary 26, 1977, to the date of offer of reinstatement, the back-pay and interest thereon to be computed in the mannerprescribed in F. W Woolworth Conmpany, 90 NLRB 289(1950), and Florida Steel Corporation. 231 NLRB 651(1977)'3.As it is reasonable to conclude that Heitz wouldnot have returned to work before application for reinstate-ment was made in behalf of all strikers on January 26, 1977,his backpay shall also begin running on that date.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act. I herebyissue the following recommended:ORDER4The Respondent, Lien Chemical Company. FranklinPark, Illinois, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing and failing to timely furnish to ChicagoJourneymen Plumbers' Local Union 130, U.A., AFL-CIO,as to its Franklin Park operation, all route and pricing in-formation, payroll records, documentation of its financialstatus, all data related to its timestudy, and all other rel-evant information necessary for the Union to bargain effec-tively and intelligently over contract terms.(b) Refusing to permit the Union to conduct timestudies.(c) Reneging on retroactive wage agreements.(d) Taking or threatening to take reprisals against em-ployees for engaging in protected concerted activities.(e) Discharging employees for union reasons or for en-gaging in protected concerted activities.(f) Refusing and failing to reinstate unfair labor practicestrikers.(g) In any other manner refusing to bargain in good faithwith the Union or otherwise interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action:(a) Offer to Earl Heitz and to all other employees onAppendix A immediate and full reinstatement to their for-mer jobs, or to substantially equivalent positions if their" See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.jobs no longer exist, without prejudice to their seniority andother rights and privileges, dismissing, if necessary to effec-tuate such reinstatement, any person hired since the begin-ning of the strike on June 17, 1976. In addition, Respondentshall make all of these employees whole, as set forth in"The Remedy" section above, for any losses of pay theymay have suffered as a result of the discrimination againstthem.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the right ofreinstatement under the terms of this Order.(c) Furnish the Union the names and locations of all cus-tomer stops on each route, the distance between each stopon each route, the number of units on each stop, the namesof which stops have Blu-Clien, payroll records, documenta-tion as to its financial status, all timestudy data, and allother relevant information requested by the Union that isnecessary for the Union to bargain effectively and intelli-gently on contiact terms.(d) Permit the Union to conduct timestudies.(e) Post at its Franklin Park facility copies of the at-tached Notice marked "Appendix B" and mail a copythereof to each of its employees." Copies of said notice, onforms provided by the Regional Director for Region 13,after being duly signed by Respondent's representative.shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60-consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith15 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Tony F. AndrlikRaymond H. BensenKenneth A. BiachattiKenneth G. ClancyJohn A. CostelloMichael A. DubekLee W. EuchlerJoseph M. FromandiFrank Hamlin, Jr.George H. HankeEarl M. HeitzFrederik R. JeffersonRichard T. LawrenceWalter DebackerRoger J. LickAlan LodlJulius NesbittAPPENDIX ARobert R. NylanderWalter G. PilitakThomas J. PielliaCharles J. RobertsFloyd E. RobinsonWilliam M. RymarStuart H. StrohmanEugene P. ThomasMario R. TufanoJoseph L. VulpoRonald G. WallaceRalph W. WhitePercy WilliamsRaymond WisneiwskiChalmus WoodruffWilliam E. Quist413